Title: To George Washington from Mary White Morris, 9 May 1797
From: Morris, Mary White
To: Washington, George



My Dear Sir
Philadelphia 9th May 1797

I do most Chearfully accept from your self and Mrs Washington, as a testimony of so valued a Regard for me, Mr Morris, & my family, the Lustre you have Presented me With, a gift in it Self so hansome will nevertheless to us all Derive its greatest merit as coming from such valued Friends, as an affectionate Remembrance, and give it in our Eyes Estimation, and value, very Superior to that of the artist Skill.
You have not, neither has Mrs Washington an Idea how much I miss your Removeall from hence, It has not only deprived me of the Sosiety of two most valued Friends, But that at a time too, the most Unfortunate to lose such neighbours, When I have less Inclination than Ever to go furthur from home.
I Participated with Mrs Washington In Her Happiness—to find in Master Custis such Improvement as we here Considered Him to have made when he favourd us with a call on his Way to Mount Vernon.
My brother & Mrs White most gratefully acknowledge yours and

Mrs Washingtons Remembrance and desire their Best wishes and Regards, may unite with those of Mine, Mr Morris, & my family, to your self, Mrs Washington, and Miss Custis—For Happiness Perpetuall. Adeiu My dear sir & beleive me With sentiments of the most affectionate Regard Sincerely Yours

Mary Morris

